           Case 3:20-cv-05166-RJB-JRC Document 31 Filed 03/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      LONNIE RAY CARTER,
                                                             CASE NO. 3:20-cv-05166-RJB-JRC
11                             Plaintiff,
                                                             ORDER DIRECTING
12              v.                                           SUBMISSION OF SERVICE
                                                             INFORMATION FOR UNSERVED
13      ASHLEY A. ZUBER, et al.,                             DEFENDANT
14                             Defendants.

15

16          This civil rights matter has been referred to the undersigned Magistrate Judge pursuant to

17   28 U.S.C. § 636 (b)(1)(A) and (B) and Local Magistrate Judge Rules MJR 1, MJR 3, and MJR 4.

18   See Am. Gen. Order No. 02-19.

19          Plaintiff, proceeding pro se and in forma pauperis (“IFP”), initiated this matter on

20   February 24, 2020. See Dkt. 1. On January 25, 2021, the Court directed service of plaintiff’s

21   complaint only as to his claims under the Eighth Amendment. See Dkt. 26; see also Dkts. 22, 25

22   (dismissing all other claims against defendants). Defendant Zuber has entered an appearance and

23   filed a waiver of service through counsel. See Dkts. 28, 29. However, defendant “S. Roddey”

24

     ORDER DIRECTING SUBMISSION OF SERVICE
     INFORMATION FOR UNSERVED DEFENDANT - 1
            Case 3:20-cv-05166-RJB-JRC Document 31 Filed 03/17/21 Page 2 of 2




 1   has made no appearance in this matter. Defendant Zuber’s counsel has filed a notice stating that

 2   the Department of Corrections has been unable to identify any employee named S. Roddey and

 3   that no other individual by this name has been located or identified as a State of Washington

 4   employee. See Dkt. 30. As a result, defendant Roddey has not been served in this matter and is

 5   not subject to the Court’s jurisdiction.

 6          Although the Court has directed service of the summons and complaint, plaintiff still

 7   bears the burden of providing accurate and sufficient information to effect service. See Walker v.

 8   Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994), overruled on other grounds by Sandin v. Conner,

 9   515 U.S. 472 (1995); see also Fed. R. Civ. P. 4. When an IFP plaintiff fails to provide the Court

10   with accurate and sufficient information to effect service of the summons and complaint, it is

11   appropriate for the Court to sua sponte dismiss the unserved defendant. See Walker, 14 F.3d at

12   1421–22.

13          Accordingly, plaintiff is directed to provide the complete name, address, and any other

14   identifying information for defendant Roddey so that the Court can effect service. This

15   information must be provided to the Court on or before Friday, April 16, 2021, or the Court

16   may recommend dismissal of defendant Roddey from this action without prejudice.

17          Dated this 17th day of March, 2021.

18

19

20                                                       A
                                                         J. Richard Creatura
21
                                                         United States Magistrate Judge
22

23

24

     ORDER DIRECTING SUBMISSION OF SERVICE
     INFORMATION FOR UNSERVED DEFENDANT - 2
